DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
Applicant’s election without traverse of Group II, claims 12-20, in the reply filed on November 14, 2022 is acknowledged. Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12, 13, 19, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Nogami et al. (EP 3,043,412 A1), hereinafter “Nogami,” in view of Yang et al. (US 2019/0312277 A1), hereinafter “Yang.”
Regarding claim 12, Nogami teaches a method of forming a composite cathode for a lithium-sulfur battery comprising:
	in-situ- coating of carbon fiber with an electrolyte to form a composite powder, in this case solid electrolyte is mixed with S-carbon (¶ [0046], [0050], & [0171]); and
	mixing active elemental sulfur powder with the composite powder to form the composite cathode, in this case the mixture include S (¶ [0046] & [0171]).
	Nogami does not teach that the carbon fiber is carbonized dispersed cotton fiber (CDCF) powder. However, Yang teaches obtaining powder-like carbon materials from cotton (¶ [0040]-[0046]). One having ordinary skill in the art would have understood that substituting the powder-like cotton fiber material disclosed by Yang for the carbon fibers of Nogami would have yielded the predictable result of a satisfactory positive electrode active material. See M.P.E.P. § 2143 I. B. Therefore, it would have been obvious to have substituted the powder-like cotton fiber material for the carbon fiber in order to yield the predictable result of a satisfactory positive electrode active material. 
Regarding claim 13, Nogami further teaches that the electrolyte component comprises one of Li10GeP2S12 and Li3PS4 (¶ [0141]).
Regarding claim 19, Nogami further teaches that the step of mixing comprises:
	grinding active elemental sulfur powder with the composite powder to form a sieved composite, in this case a grinder may be used on the sulfur (¶ [0041]); and
	heating the sieved composite to a temperature of at least 155°C, in this case the heating temperature is in a range of 200°C to 500°C (¶ [0044]).
Regarding claim 20, Nogami further teaches forming a cathode, in this case a positive electrode (see, e.g. ¶ [0025]).
Allowable Subject Matter
Claims 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: neither Nogami nor Yang teaches hydrolyzing cotton and heating at a temperature of 1000°C as required by claim 14 or reacting Li2S with P2S5 on CDCF to form the precursor powder as required by claim 15. Furthermore, no other prior art reference could be found that fairly teaches or suggests these limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J CHMIELECKI whose telephone number is (571)272-7641. The examiner can normally be reached M-F 8:30 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J. CHMIELECKI/
Primary Examiner, Art Unit 1729

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729